Citation Nr: 0002182	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-13 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for excision of an abnormal 
lesion of the cervix.


INTRODUCTION

The veteran served on active duty from August 1994 to July 
1995.

This appeal arose from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, granted 
entitlement to service connection for bilateral Achilles 
tendonitis with residual stress fractures of the second and 
fourth metatarsal of the left foot and the second metatarsal 
of the right foot, with assignment of a 10 percent 
evaluation.  The RO denied the veteran's claim of entitlement 
to service connection for excision of an abnormal lesion of 
the cervix.






In September 1998 the Board denied entitlement to an 
increased evaluation for bilateral Achilles tendonitis with 
stress fractures of the second and fourth metatarsals of the 
left foot and the second metatarsal of the right foot.  

The Board remanded the issue of entitlement to service 
connection for excision of an abnormal lesion of the cervix 
to the RO to permit the veteran the opportunity to submit 
additional evidence, and for the purpose of having the 
veteran examined by a gynecologist to ascertain any residual 
disability from the service reported excision of an abnormal 
lesion of the cervix.  The veteran did not respond to the 
RO's development correspondence, and failed to report for a 
special gynecological examination without explanation.

In November 1999 the RO affirmed the prior denial of 
entitlement to service connection for excision of an abnormal 
lesion of the cervix.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for excision 
of an abnormal lesion of the cervix is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for excision 
of an abnormal lesion of the cervix is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
April 1995 a microscopic examination revealed atypical cells 
present suggestive of low grade squamous intraepithelial 
lesions.  

VA conducted a general medical examination of the veteran in 
November 1995.  She gave a history of an abnormal pap smear 
in April 1995 in her final examination before she was 
discharged.  She claimed that she was not informed about the 
abnormal pap smear which was atypical cell, suggestive of low 
grade squamous cell triepithelial lesion, and the 
recommendation by that time was repeat the pap smear in three 
to six months.  In August she went to her private physician 
for birth control pills and to review her medical record.  
She had another pap smear which again showed abnormal cells.  
She then underwent electrical excision of atypical abnormal 
cells and tissues in her cervix in late September 1995.  The 
pertinent examination impression was history of abnormal pap 
smear and status post electrical excision of abnormal lesion 
of the cervix.

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1999).

If not shown during service, service connection may be 
granted for malignant tumors if shown disabling to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1999).



Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such condition must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.

The Court has held that a well grounded claim is "a 
plausible claim. One which is meritorious on its own or 
capable of substantiation.  Such a claim need not bee 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). (citing Murphy, at 81).

The Court has also held that "Congress specifically limits 
entitlement for service connected disease or injury where 
such incidents have resulted in a disability.  In the absence 
of proof of a present disability there can be no valid 
claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  
Caluza, supra.

The record shows that during service the veteran underwent 
excision of an abnormal lesion of the cervix.  She has 
reported post service treatment for similar symptomatology.  
However, the appellant, though given the opportunity to 
submit evidence of post service treatment for abnormal 
lesions of the cervix, has failed to respond to the RO's 
request that she submit such evidence.  She has also failed 
without good cause to report for a scheduled VA gynecological 
examination to ascertain any residual disability.  The Board 
must therefore proceed on the basis of the evidence of 
record.  38 C.F.R. § 3.655.

The appellant is not shown to have any identifiable 
disability of the cervix linked to excision of an abnormal 
lesion in service.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit supra at 92.  

Because the veteran has failed to meet this burden, the Board 
finds that her claim of entitlement to service connection for 
excision of an abnormal lesion of the cervix must be denied 
as not well grounded.  Based on the implausibility of the 
veteran's claim, the Board must deny her claim for service 
connection as being not well grounded.

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render a 
claim plausible, and therefore well grounded, VA has the duty 
to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the RO informed the veteran of the 
evidence she needed to submit to support her claim, thus 
fulfilling its duty in this instance.  The veteran has not 
indicated the existence of any evidence that she has not 
already been given the opportunity to submit, or that has not 
already been obtained and/or requested that would well ground 
her claim.  38 U.S.C.A. § 5103(a); McKnight, supra.

As the veteran's claim of entitlement to service connection 
for excision of an abnormal lesion of the cervix is not well 
grounded, the doctrine of reasonable doubt has no application 
to her claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for excision of an abnormal 
lesion of the cervix, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

